Citation Nr: 0500415	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	J. Mihelich, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, and J. Haskin, Ph.D.



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to March 
1973.

This case came to the Board of Veterans' Appeals (Board) from 
RO decisions in October 1999, March 2001, and April 2001, 
which collectively denied service connection for PTSD.  

In August 2004, the veteran was afforded a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is associated with the claims file.


FINDINGS OF FACT

1.  A March 1993 RO decision denied service connection for a 
nervous disorder, including PTSD; the veteran did not appeal 
that decision.  

2.  Evidence received since the RO decision was issued in 
March 1993 is new and bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the veteran's 
claim.  

3.  During service the veteran did not engage in combat; 
however, there is sufficient verification that he experienced 
service stressors, which led to his current PTSD.  




CONCLUSIONS OF LAW

1.  An RO decision, issued in March 1993, denying service 
connection for a nervous disorder, including PTSD is final; 
new and material evidence has been received and the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).  

2.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000   

The file shows that through correspondence, the rating 
decision, the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection for PTSD, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence previously received and requested to provide 
authorization for the release of any additional medical 
records that may be available.  The veteran was also 
requested to identify any additional information or evidence 
that he wanted VA to try and obtain.   

The November 2003 letter from the RO to the veteran, and the 
March 2002 and October 2003 supplemental statements of the 
case (SSOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim herein.  The 
March 2002 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The RO has obtained all available treatment records 
identified by the veteran, and the veteran has been provided 
with multiple VA examinations for PTSD.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  New and Material Evidence

The record shows that an RO rating decision dated March 1993 
denied the veteran's claim of entitlement to service 
connection for a nervous disorder, including PTSD.  Although 
the veteran was informed of this determination and of his 
appellate rights later that month, he did not initiate an 
appeal.  The rating decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.201, 20.202, 20.302, 20.1103.  However, a claim will be 
reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
veteran filed his claim to reopen prior to that date.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the RO 
issued its last final decision in March 1993 includes VA and 
non-VA medical records, as well as written statements 
provided by the veteran and his representative and testimony 
provided by the veteran and his private psychologist, J. 
Haskin, Ph.D., in August 2004.  This evidence cumulatively 
shows that the veteran is currently diagnosed with PTSD that 
is attributable to service.  

The RO denied the claim in March 1993 essentially because 
there was no competent evidence of record linking a diagnosed 
condition of PTSD to the veteran's period of service.  

The Board finds that the evidence received since the notice 
of decision in March 2003 bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran's current PTSD developed as a result of service 
and is of such significance that it must be considered 
together with all other evidence to fairly decide the merits 
of the claim.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material and 
that the claim for service connection for PTSD must be 
reopened.  

Having reopened the claim, the Board finds that the evidence 
is sufficient to decide the claim without further 
development.  

III.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

a.  Factual Background

The veteran served on active duty in the Navy from December 
1971 to March 1973.    His service personnel records noted 
that he served with the Helicopter Anti-Submarine Squadron 7.  
No decorations evincing combat by the veteran are shown in 
his service personnel records.  The veteran's enlistment 
examination, performed in October 1971, noted essentially 
normal findings throughout.  In June 1972, he was transferred 
to the Naval Air Station at Quonset Point, Rhode Island, for 
10 weeks of Fleet Readiness Aviation Maintenance Personnel 
(FRAMP) training for future sea duty.  A neuropsychiatric 
examination, performed in February 1973, noted that he had 
been briefly hospitalized in January 1973 for an acute 
anxiety reaction, secondary to a fear of loss of control of 
angry feelings.  The report noted that the veteran had become 
increasingly anxious since joining the service, and has not 
been able to adjust to the authority structure of the 
service.  He reported that he is constantly being "sized 
up" by his superiors, and that he has developed a fear and 
resentment of these authority figures.  The report concluded 
with a diagnostic impression of emotionally unstable 
personality disorder.  The examiner also noted that the 
veteran's outburst of near violence will likely occur again, 
and recommended that he be separated from military service.  
A March 1973 personnel record noted that the veteran was 
being discharge from the service by reason of unsuitability.  
The report listed a diagnosis of emotionally unstable 
personality disorder.  

In June 1992, the veteran filed a claim seeking service 
connection for a nervous disorder and for PTSD.

In August 1992, a VA examination for mental disorders was 
conducted.  The report noted the veteran's inservice history 
of working on helicopters.  He denied any combat experiences.  
He reported that he had recently been fired due to misconduct 
and difficulty getting along with other employees.  He also 
reported having problems in handling his anger.  Mental 
status examination revealed him to be cooperative, clean and 
casually dressed.  His affect was appropriate, and he was 
fully oriented.  He indicated that he had thought of suicide 
at one time.  Routine tests of cognitive evaluation were 
satisfactory.  The report concluded with a diagnosis of 
adjustment problem with mixed emotion anxiety, depression.  
The VA examiner noted that he had an explosive personality, 
and that this disability is socially and vocationally 
moderate to severe.  

An interim treatment summary report, dated in January 1993, 
noted that the veteran has clearly had and continued to have 
problems with suicidal and homicidal thinking, and has in the 
past taken suicidal actions.  He reported a general 
hyperactive state of mind, and indicated that he has problems 
getting along with people.  The veteran denied any 
participation in combat during service.  The report diagnosed 
the veteran with adjustment disorder, with mixed disturbance 
of emotions and conduct.  The report noted that his treatment 
had consisted of weekly sessions of individual psychotherapy 
and prescriptions for mild psychotropic medications.  

A treatment summary letter, dated in February 1993, was 
received from VA physician, H. Silverman, Ph.D., Chief of 
Psychology Service, VA medical center, Allen Park, Michigan.  
The letter noted that the veteran had sought treatment for 
PTSD, and that he manifested many symptoms of this syndrome, 
including hypervigilence, sleeplessness, nightmares, survivor 
guilt reactions, and chronic anxiety and depression.  While 
in the service, he was an aircraft mechanic assigned to the 
repair of helicopters and was beset with guilt, fear and 
anger at his military supervisors whom he felt permitted 
unsafe helicopters on which he worked to fly.  The letter 
noted that he continued to participate in group psychotherapy 
sessions.  

In March 1993, the RO issued a rating decision that denied 
service connection for a nervous condition and for PTSD.  
Notice of this decision was sent to the veteran that same 
month.  He did not file a timely appeal of this decision, and 
it subsequently became final.  

A therapy summary report, dated in September 1997, was 
received from H. Silverman, Ph.D., Chief, Psychology Section.  
The report indicated that the veteran had PTSD and was 
attending group psychotherapy outpatient program on a weekly 
basis.  During service, he was trained as a helicopter 
mechanic stationed in Rhode Island, and worked on aircraft 
deployed to the Gulf of Tonkin.  At that time, he felt he did 
not have the knowledge for the responsibility assigned him, 
and felt forced to perform the duties and signing maintenance 
sheets, putting pilots and aircrews in danger.  He also 
reported that his duties included guiding helicopters on take 
offs and landings, checking for damage and safety factors 
after auto rotation as well as for fuel contamination.  Dr. 
Silverman opined that although the veteran is the only member 
of the therapy group with a non-combat related PTSD, "it is 
clear that his military experience significantly contributed 
to his present emotional condition."  The report concluded 
with a diagnosis of PTSD, severe, prolonged, with chronic 
depression.  It also listed a global assessment of 
functioning (GAF) score of 42.  

A therapy summary report, dated in October 1998, was received 
from H. Silverman, Ph.D.  It noted that the veteran continued 
his treatment in group therapy for PTSD.  The report noted 
that the veteran had been referred for inclusion in the PTSD 
group therapy program, despite not having combat-related 
PTSD, "because he described his military service in the Navy 
as extremely traumatic and ascribed his emotional problems to 
training films that emphasized the life and death 
responsibilities of his work as a helicopter mechanic.  
Subsequently assigned to duty in servicing aircraft deployed 
to the Gulf of Tonkin, he became concerned that he did not 
have enough knowledge and might place pilots and aircrew in 
danger."  Dr. Silverman opined that the veteran's military 
experience contributed to his emotional condition.  The 
report concluded with a diagnosis of PTSD, prolonged, and 
listed a GAF score of 52.  

In September 1999, a VA examination for PTSD was conducted.  
The report noted the veteran's inservice history of repairing 
helicopters.  He did not describe any traumatic events.  The 
report concluded with a diagnosis of bipolar disorder, mixed, 
and polysubstance dependence, in remission.  The VA examiner 
noted that explosive personality disorder had been suggested 
in the past because no other symptoms were identified at the 
time except for the violence.  The examiner then opined that 
a careful examination of his symptoms prior to and 
surrounding the violent episode in the service "clearly 
lead" to a diagnosis of bipolar disorder, mixed type.

A psychiatric evaluation, dated in December 1999, was 
received from G. Moranville, M.D.  The report noted the 
veteran's history of problems dating back to his military 
service.  He reported that his inservice duties including 
trying to help helicopters land onto a landing deck in very 
precarious situations.  He noted that there were fifty-to-
sixty such incidents, and that he became increasingly 
anxious, emotionally labile, and ultimately confrontational 
during service.  The report concluded with a diagnosis of 
PTSD.  

A psychiatric evaluation, dated in December 1999, was 
received from J. Haskin, 
Ph. D., Licensed Psychologist.  Along with the evaluation was 
a copy of Dr. Haskin's curriculum vita.  The evaluation 
report noted that the veteran had been given a battery of 
psychological tests, the results of which were given in great 
detail within the sixteen-page evaluation.  The report noted 
that Dr. Haskin had reviewed a number of documents from the 
VA and prior treatment providers.  The report listed the 
veteran's inservice duties including helping to guide landing 
helicopters.  He reported that some of these landings 
resulted in the helicopter blades coming dangerously close to 
his head.  The report concluded with a diagnosis of PTSD, and 
alcohol dependence in sustained full remission.  

In July 2000, a VA examination for PTSD was conducted.  The 
report concluded with a diagnosis of anxiety disorder, not 
otherwise specified, and history of polysubstance dependence 
in full-sustained remission.  The VA examiner noted that the 
veteran did not meet criteria A for PTSD as he was not 
exposed to a traumatic event, even though he stated he was 
involved in landing helicopters in precarious situations 
during service.  

An undated PTSD questionnaire was received from the veteran.  
He reported that he worked on helicopters during his military 
service, their maintenance, structural and landings.  In 
performing these duties, he indicated that he was regularly 
assisting pilots in landing their helicopters.  He reported 
participation in auto rotation training in which a helicopter 
disconnects the rotor and falls straight down until 10 to 15 
feet above ground before the pilot pulls up on the collective 
and lands the helicopter on a cushion of air.  He indicated 
that pilots would sometimes misjudge their height, resulting 
in very dangerous conditions as the helicopter blades dipped 
close to the ground.  He reported that this happened on one 
particular occasion in which the pilot was practicing an auto 
rotation drill by landing between two other helicopters, 
similar to landing on an aircraft carrier.  The rocking of 
the landing helicopter left its blades within two feet of the 
helicopters on each side of it.  The incident caused him to 
freeze in fear thinking the helicopter blades would slice him 
up.  

In June 2002, the RO sent a request to US Armed Service 
Center for Research of Unit Records (USASCRUR) to attempt to 
verify the veteran's reported inservice stressors.  A follow 
up request was sent in February 2003.  No response from 
USASCRUR is in the claims folder.

In July 2003, a VA examination for PTSD was conducted.  The 
examination report noted, in part, that the veteran's 
inservice exposure to auto rotation duty, in which he would 
participate in helicopter drills and distressing landings of 
a helicopter.  The veteran stated although he worried 
excessively about these drills, no actual critical incidents 
occurred to him of any traumatic magnitude.  The report 
concluded with diagnoses of generalized anxiety disorder, and 
listed a GAF score of 48.

In August 2004, a videoconference hearing was conducted 
before the Board.  At the hearing, the veteran testified that 
during service he performed several auto-rotation and run on 
landings in preparation for an upcoming transfer to the USS 
Saratoga.  He reported that in auto-rotation drills, a 
helicopter disengages its blades at a height of approximately 
fifteen feet and coming down to a hard landing.  He indicated 
that on one such occasion, a helicopter had come down with 
nearly full power, and the belly of the aircraft started to 
rock like a pendulum as the pilot tried to land between two 
aircraft.  The veteran indicated that he wanted to run from 
this unstable aircraft, but was unable to because the 
helicopter pilot required his assistance land.  He testified 
that he has had problems ever since.  The veteran's private 
physician, J. Haskin, Ph.D., testified at the hearing that he 
believed the veteran currently has PTSD attributed to 
stressors incurred during his military service.  In support 
of his conclusion, Dr. Haskin testified extensively as to his 
own medical background, and also reviewed in detail the 
procedures he used in evaluating the veteran's condition.  He 
indicated that he had reviewed the veteran's inservice and 
post-service treatment records.  As for the veteran's alleged 
service stressors, Dr. Haskin reported that he believed it to 
be credible and highly stressful given the dangerousness of 
the veteran's inservice duties.  He testified that he 
personally was a member of the United States Coast Guard 
Auxiliary and that he had spoken to helicopter pilots 
regarding the incidents reported to him by the veteran, 
including the resulting dip that can occur to helicopter's 
blades during landing.  He was informed that these incidents 
were really bad.  Dr. Haskin opined that there was no doubt 
in his mind that the helicopter incidents described by the 
veteran were significant traumatic events.  As for the 
veteran's documented in-service psychiatric treatment, Dr. 
Haskin testified that it was significant because it did not 
occur for many months into his service, thus, suggesting that 
something in service had happened to the veteran. 

b.  Analysis

Service personnel records show the veteran served on active 
duty in the Navy from December 1971 to March 1973.  During 
this time, he performed duties consistent with a helicopter 
mechanic.  He received no combat decorations, and the 
evidence does not otherwise show combat service.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The veteran's service medical records revealed that he had 
been hospitalized in January 1973 for an acute anxiety 
reaction, secondary to a fear of loss of control of angry 
feelings.  A neuropsychiatric examination, performed in 
February 1973, noted increased feelings of anxiousness.  He 
reported that he is constantly being "sized up" by his 
superiors, and that he has developed fear and resentment of 
these authority figures.  The report concluded with a 
diagnostic impression of emotionally unstable personality 
disorder.  The examiner also noted that the veteran's 
outburst of near violence will likely occur again, and 
recommended that he be separated from military service.  A 
March 1973 service personnel record noted that the veteran 
was being discharge from the service by reason of 
unsuitability.  The report listed a diagnosis of emotionally 
unstable personality disorder.  

A review of the veteran's post-service treatment records 
revealed psychiatric treatment beginning in 1992.  This 
condition has been alternatively diagnosed as PTSD, bipolar 
disorder, and adjustment problem with mixed emotion anxiety, 
depression.

In support of his claim, the veteran has testified and 
submitted statements as to the scope of his inservice duties, 
including his participation in auto-rotation drills.  The 
veteran's assertions in this regard are supported by his 
service personnel records.   Thus, there is credible 
supporting evidence that the claimed in-service stressor 
occurred.  The larger issue in the case is whether the 
veteran's alleged stressors, i.e. his involvement in 
helicopter auto-rotation exercises, and his inservice duties 
assisting helicopters landing in difficult situations, are 
sufficient.

Dr. J. Haskin testified that he had reviewed with the veteran 
his alleged stressors.  He also testified that he has 
discussed these inservice practices with helicopter pilots, 
and opined that they were sufficiently traumatic.  Based upon 
his review of the veteran's records, and his own examination 
of the veteran, Dr. Haskin diagnosed the veteran with PTSD as 
a result of his service stressors.  A December 1999 
psychiatric evaluation from G. Moranville, M.D. found these 
inservice stressors traumatic enough to warrant a diagnosis 
of PTSD.  A September 1997 treatment report from VA 
physician, H. Silverman, Ph.D., noted, "it is clear that his 
military experience significantly contributed to his present 
emotional condition."  The report diagnosed the veteran with 
PTSD.  

Based on this information, the veteran's assertions of 
service stressors are sufficiently verified.  There are 
medical records stating that the veteran has PTSD from a 
service stressor, and other medical records finding no PTSD.  
The Board finds that the evidence is about evenly divided on 
the question of an acceptable PTSD diagnosis, and the veteran 
is given the benefit of the doubt on this point.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus 
all elements for service connection for PTSD are met, and 
service connection for such psychiatric disorder is 
warranted.  In sum, the Board grants service connection for 
the particular psychiatric condition of PTSD.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for PTSD, the claim is reopened.

Service connection for PTSD is granted.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


